On AnmiCA/rioN j?or Rehearing.
Poché, J.
Wo have carefully considered apipiellee’s earnest application to re-open this case, and we adhere to our previous construction of the contract which underlies the litigation, and to. the views which we had taken and expressed as to the obligation of the defendant to account to pilaintiff for his share of the crop raised by him on the leased plantation, as a result of defendant’s unjustifiable violation of the contract.
But without re-opening- the case for rehearing we feel constrained to *765correct an error which wo made in the adjustment of the accounts between the parties.
This error was superinduced by the statement in the district judge’s opinion that the nett proceeds of the sugar crop amounted to $4789 91. On closer examination of the record we find that lie meant that amount to he the nett proceeds after deduction of the expenses incident to the shipping and selling of the crop only, and that there were no nett proceeds after deducting the costs of cultivating and grinding the cane. Under the legal effect of t]io contract, plaintiff was entitled to three-fourths of the crop as it stood at the time that an end was put to the contract by the acts of the defendant as stated in our previous opinion, subject to his indebtedness to tiie defendant for money and supplies advanced to him by the latter.
From the preponderance of the evidence wo find that the plant cane was worth $40, and the stubble $25, an acre, as the crop then stood in the field, and that there was corn of the value of $313, liable to division under the terms of the contract.
We, therefore,- recast the account between the parties as follows :
Fifty acres of plant cane at $40 per acre.............'........$2,000 00
Seventy-five acres stubble cane at $25 per acre............... 1,875 00
Corn on hand for division, valued at......................... 313 00
Total value of crops..................................$4,188 00
One-fourth accruing to defendant............................$1,047 00
Throe-fourths representing share of plaintiff.................$3,141 00
Less amount of his indebtedness to defendant................ 1,732 00
Net balance accruing to plaintiff.......................$1,409 00
It is, therefore, ordered that our previous decree be amended so as to reduce the amount allowed to plaintiff from $2173 68 to 1409 00, and that as thus amended our said decree remain undisturbed.
Kehoaring refused.